DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s amendment, filed 07/27/2021, has been entered.     

     Claims 1-2, 8-10, 13-15, 22 and 25 have been canceled.
     Claims 8-10, 22 and 25 have been canceled previously.

     Claims 3, 4, 16 and 21 have been amended.

     Claims 26-28 have been added.

     Claims 3-7, 11, 12, 16-21, 23, 24 and 26-28 are pending.

3. Applicant’s election without traverse of Group I, and a species of anti-CD40L antibody (e.g., SEQ ID NOS. 1-8, where the antibody or antigen binding fragment comprise an Fc region and the Fc region has been engineered to reduce or eliminate one or more Fc effector function) in the    Amendment in Response to Restriction Requirement, filed 07/27/2021, is acknowledged.

     Upon reconsideration of applicant’s amended / current claims,
     the previous restriction, mailed 05/27/2021, is withdrawn.

     Claims 3-7, 11, 12, 16-21, 23, 24 and 26-28 are under consideration in this application.

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
      Appropriate corrections are required

5. The following is a quotation of 35 U.S.C. 112(b):
    (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly 
           pointing out and distinctly claiming the subject matter which the inventor or a joint 
           inventor regards as the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
     The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



16-20, 23 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

     Claims 16-20 and 24 are indefinite in the recitation of “a method for treating a subject with a CD40L-associated disease or disorder” “comprising administering to the subject a therapeutically effective amount of an antibody or antibody fragment according to claim 3” in that the metes and bounds of a CD40L-associated disease or disorder”.

     The specification discloses “a CD40L-associated disease or disorder” (e.g., paragraph [0011]), but does not provide a definition, nor the metes and bounds of this phrase.

     The recitation of CD40L-associated disease or disorder does not appear to have a known or accepted definitions or metes and bounds in defining what are the parameters of the CD40L-association that define those diseases / disorders are included or not included.  

      The claims encompass a broad range of diseases and disorders encompassing a broad range of variables as they apply to diseases / disorders, hosts and treatments, including distinct and overlapping manifestations that have a broad range of factors at multiple levels that are encompassed by on treating a CD40L-associated disease or disorder. 

    Given that claims 17-20 are dependent on claim 16, these claims have been included in the rejection.
    
     While claims 17-20 recite diseases /disorders, that which defines or sets forth the metes and bounds of a “a CD40-associated disease / disorder” and  “comprising administering to the subject a therapeutically effective amounts of an antibody or antibody fragment according to claim 16” is lacking and ill-defined.

     The claims fail to particularly point out and distinctly claim the subject matter which the applicant regards as his invention. 

     Applicant should specifically point out the support for any amendments made to the disclosure.  See MPEP 714.02 and 2163.06

7.  The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.





       The specification shall contain a written description of the invention, and of the manner 
       and process of making and using it, in such full, clear, concise, and exact terms as to 
       enable any person skilled in the art to which it pertains, or with which it is most nearly 
       connected, to make and use the same and shall set forth the best mode contemplated by the 
       inventor of carrying out his invention.

8.  Claims 3, 5-7, 16-21, 23, 24, 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

      Applicant was not in possession of the claimed invention
      encompassing the mixing and matching of heavy and light chain variable regions of functional anti-CD40L antibodies (e.g., see claim 1 and dependent claims thereof) and
      encompassing “comprise an Fc region and the Fc region has been engineered to reduce or eliminate one or more Fc effector function” (e.g., claims 5, 26) and
      encompassing “wherein the one of more Fc effector function is FcR binding or complement or complement binding” (e.g., see claims 6, 27)
      as broadly encompassed by the instant claims in the absence of providing sufficient structural and functional characteristics of the species or genus of such mixing and matching heavy / light  chain variable regions and Fc modifications to reduce or eliminated one or more Fc effector function coupled with a known or disclosed correlation between function and structure in the claimed methods encompassing structural and functional limitations in the absence of sufficient structure function correlation do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     With respect to mixing and matching heavy / light chain variable regions having sufficient specificity, structural and functional properties and correlation, the following is noted.  

    It has been well established in the art that the formation of an intact antigen-binding site generally requires three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of the CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  The CDRs should be in their proper order and structure which maintain their required conformation in order to provide a binding molecule having antigen-binding function and proper association is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 

     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  

    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

    Here, it is not clear that the mixing and matching of heavy / light chain variable regions as claimed would change structural and, in turn, functional characteristics / properties in providing and maintaining sufficient specificity, structure and function to provide for a functional anti-CD40L antibody as claimed.

     The instant application has not provided a showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of mixing and matching of heavy / light chain variable regions for anti-CD40L antibody, including I methods of treatment encompassed by the claimed invention. 
Applicant is invited to provide evidence that the mixing and matching as claimed results in functional anti-CD40L antibodies.

       Alternatively, applicant is invited to amend the claims accordingly.

        Note that claims 4 and 12 are not subject to the written description herein.

     With respect to Fc engineering, the following is noted. 

     The instant specification disclose engineered non-naturally occurring antibody that bind CD40L and block the binding of CD40 to CD40L,
     including engineering to have the desired activity and binding, including the reduction or elimination of one or more Fc effector function (e.g., see paragraphs [0006], [0010], [0025], [0104]-[0106]).

     Lazar et al. (US 2004/0110226)  teach that the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen (see entire document, particularly paragraphs [0010], [0032]).  

     Jefferis (Nature Reviews / Drug Discovery 8: 226-234, March 2009) reviews Glycosylation As A Strategy To Improve Antibody-Based Therapeutics (see entire document, including Abstract, Introduction, The Development of Antibody Therapeutics, The Basic Structure of Human IgG Antibodies, Glycoform Profiles of Serum-Derived IgG, Glycoforms of Recombinant IgG Antibodies, IgG Fc Glycoforms: Structure and Function, Production of Selected IgG Glycoforms, Conclusions and Future Directions),
     including that the presence or absence of IgG Fc oligosaccharides does not affect antigen binding but has a profound effect on the biological mechanisms that are activated by immune complexes formed, significant differences in effector-function profiles and/or efficacy, challenges of translating laboratory protocols into the manufacture of select homogeneous glycoforms, potential immunogenicity and solubility / stability (e.g., see Introduction, The Development of Antibody Therapeutics, Glycoform Profiles of Serum-Derived IgG, Conclusions and Future Directions) 

      Kiyoshi et al. reviews (Scientific Reports (2018) 8:3955 pages 1-11, DOI:10.1038/s41598-018-22199-8, Assessing the Heterogeneity of the Fc-Glycan of a Therapeutic Antibody Using an Engineered FcγReceptor IIIa-Immobilized Column),
   including the diversity and significant heterogeneity of oligosaccharides (e.g., Asn297), which is increased by two chains of Fc, which can influence key effector functions, wherein the physiocochemical properties of the interactions between Ig-Fc and FcγReceptor IIIa critical for the molecular design, manufacturing process optimization and quality control of therapeutic antibodies (see entire document, including Abstract, Introduction, Materials and methods Results, Discussion).

     Wang et al. (Protein Cell 9: 63-73, 2018; DOI 10.1007/s13238-017-473-8) reviews IgG Fc engineering to modulate antibody effector functions in order to detail the importance of fine tuning of Fc engineering to obtain the properties of antibodies / therapeutic antibody to achieve the desired efficacy in patient populations (see entire document, including Abstract, Introduction, Enhanced Complement-Based Effector Functions, Engineering for FcγR-Based Effector Function, FC Engineering for Reduced Effector Function, Fc Engineering for Coengagement of Antigen and FcγRS, FCRN Engineering to Alter Half-Life, Conclusions).

    Saunders et al. reviews Conceptual Approaches to Modulating Antibody Effector Functions and Circulating Half-Life (Frontiers in Immunology 10:1-20, 2019; doi: 10.3389/fimmu.2019.01296) to focus on changed to the Fc sequence and glycosylation as a means to modulate Fc function, including how a single mutation can have effects on both enhancement or abrogation of C binding


     These publications clearly indicate that there are particular mutations for particular properties that are associated with particular modifications to achieve the claims functions. 

    The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of “comprising an Fc region and the Fc region has been engineered to reduce or eliminate one or more Fc effector function” (e.g., claims 5, 26)
   “wherein the one of more Fc effector function is Fc R binding or complement or complement binding” in the claimed invention.

     Given the claimed broadly classes of “comprising an Fc region and the Fc region has been engineered to reduce or eliminate one or more Fc effector function” (e.g., claims 5, 26)
   “wherein the one of more Fc effector function is Fc R binding or complement or complement binding” (e.g., see claims 6, 27) in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of such Fc modifications,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., (Fed. Cir. 2014)
and
     the specification at best describes plan for making antibodies “comprising an Fc region and the Fc region has been engineered to reduce or eliminate one or more Fc effector function”   “wherein the one of more Fc effector function is Fc R binding or complement or complement binding” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
      Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    Note that the Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   
    The problem here is that the instant specification fails to provide a disclosure of which particular amino acids are required at specific positions and modifications / mutations to maintain specificity of anti-CD40L antibodies and particularly to provide Fc modifications to the claimed anti-CD40L antibodies and the methods, encompassed by the claimed invention.  

     A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

     With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation."     

     Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

    Therefore, there is insufficient written description for the mixing and matching of heavy / light chain variable regions and engineered Fc mutations encompassed by the claimed invention at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

     Applicant is invited to limit Fc modifications to specific amino acid modifications that “comprising an Fc region and the Fc region has been engineered to reduce or eliminate one or more Fc effector function” and “wherein the one of more Fc effector function is Fc R binding or complement or complement binding” in the claimed methods.

8.  No claim allowed.

     Due to high polymorphism of antibodies; the species of the claimed anti-CD40L antibody polypeptide are deemed structurally distinct on the primary amino acid basis.
     The claimed anti-CD40L antibodies do not appear to be known or taught in the prior art.
     The prior art neither suggest or teaches particular anti-CD40L antibodies having the exact chemical structure of the claimed anti-CD40L antibodies.
     In turn, the instant claims appear to be free of the prior art. 






     For clarity, particularly as it applies to “methods of treating a subject with a CD40L-associated disease / disorder”, applicant is invited to consider the method claims to modes of actions, such as inhibiting the biological or neutralizing biological signaling, inhibiting / reducing the binding of CD40L to CD40reducing) the binding of cD40L to CD40 (e.g., see paragraphs, [0051], [0052], [0065] in the specification) in an individual, subject patient (e.g., see paragraph [0044] of the specification).

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 5, 2021